Case 19-41032-pwb           Doc 41      Filed 08/25/20 Entered 08/25/20 17:05:55                         Desc Main
                                        Document     Page 1 of 7




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                     ROME DIVISION

   IN RE:                                                )        CHAPTER 13
                                                         )
   SHEENEQUA MACK                                        )        CASE NO. 19-41032-PWB
                              DEBTOR.                    )
   ---------------------------------------------------------------------------------------------------
                                                         )
   SPECIALIZED LOAN SERVICING LLC )
   AS SERVICING AGENT FOR WELLS                          )
   FARGO BANK, NATIONAL                                  )
   ASSOCIATION, SUCCESSOR BY                             )
   MERGER TO WELLS FARGO BANK,                           )
   MINNESOTA, NATIONAL                                   )
   ASSOCIATION, AS TRUSTEE FOR                           )
   REPERFORMING LOAN REMIC TRUST )
   CERTIFICATES, SERIES 2003-R1                          )
                              MOVANT,                    )
                                                         )        CONTESTED MATTER
   V.                                                    )
                                                         )
   SHEENEQUA MACK,                                       )
   MARY IDA TOWNSON, TRUSTEE                             )
                              RESPONDENTS.               )
   ____________________________________)

                                         NOTICE OF HEARING

            NOTICE IS HEREBY GIVEN THAT a Motion for Relief from the Automatic
   Stay has been filed in the above-styled case. In the event a hearing cannot be held within
   thirty (30) days from the filing of the motion for relief from the automatic stay as
   required by 11 U.S.C. §362, Movant waives this requirement and agrees to the next
   earliest possible date, as evidenced by signature below. The undersigned consents to the
   automatic stay (and any related co-debtor stay) remaining in effect with respect to
   Movant until the court orders otherwise.
            HEARING will be held at 10:15 A.M. on September 23, 2020 in Courtroom
   342, at the United States Bankruptcy Court, 600 East First Street, Rome, GA 30161.
Case 19-41032-pwb       Doc 41    Filed 08/25/20 Entered 08/25/20 17:05:55              Desc Main
                                  Document     Page 2 of 7



          Your rights may be affected by the Court’s ruling on these pleadings. You should
   read these papers carefully and discuss them with your attorney, if you have one in this
   bankruptcy case (if you do not have an attorney, you may wish to consult one). If you do
   not want the Court to grant the relief sought in these pleadings, or if you want the Court
   to consider your views, then you and/or your attorney must attend the hearing. You may
   also file a written response, you must attach a certificate stating when, how and to whom
   (including addresses) you served the response. Mail/deliver your response so it is
   received by the Clerk at least two (2) business days before the hearing. The address of
   the Clerk’s office: Clerk, United States Bankruptcy Court, Room 339, 600 East First
   Street, Rome, GA 30161.
          You must also mail a copy to the undersigned at the address below. In the event a
   hearing cannot be held within thirty (30) days from the filing of the motion for relief from
   the automatic stay as required by 11 U.S.C. §362, Movant waives this requirement and
   agrees to the next earliest possible date, as evidenced by signature below.             The
   undersigned consents to the automatic stay (and any related co-debtor stay) remaining in
   effect with respect to Movant until the Court orders otherwise.


   Given the current public health crisis, hearings may be telephonic
   only. Please check the “Important Information Regarding Court
   Operations During COVID-19 Outbreak” tab at the top of the GANB
   Website prior to the hearing for instructions on whether to appear in
   person or by phone.


                                                                /s/Chad R. Simon
                                                                Chad R. Simon
                                                                Georgia Bar No. 646919
                                                                Bonial & Associates
                                                                Chad R. Simon
                                                                Managing Georgia Attorney
                                                                P.O. Box 80727
                                                                Atlanta, GA 30366
                                                                (770) 856-9046
Case 19-41032-pwb           Doc 41      Filed 08/25/20 Entered 08/25/20 17:05:55                         Desc Main
                                        Document     Page 3 of 7




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                     ROME DIVISION

   IN RE:                                                )        CHAPTER 13
                                                         )
   SHEENEQUA MACK                                        )        CASE NO. 19-41032-PWB
                              DEBTOR.                    )
   ---------------------------------------------------------------------------------------------------
                                                         )
   SPECIALIZED LOAN SERVICING LLC )
   AS SERVICING AGENT FOR WELLS                          )
   FARGO BANK, NATIONAL                                  )
   ASSOCIATION, SUCCESSOR BY                             )
   MERGER TO WELLS FARGO BANK,                           )
   MINNESOTA, NATIONAL                                   )
   ASSOCIATION, AS TRUSTEE FOR                           )
   REPERFORMING LOAN REMIC TRUST )
   CERTIFICATES, SERIES 2003-R1                          )
                              MOVANT,                    )
                                                         )        CONTESTED MATTER
   V.                                                    )
                                                         )
   SHEENEQUA MACK,                                       )
   MARY IDA TOWNSON, TRUSTEE                             )
                              RESPONDENTS.               )
   ____________________________________)

     MOTION FOR RELIEF FROM AUTOMATIC STAY WITH WAIVER OF 30-
             DAY REQUIREMENT OF 11 U.S.C. SECTION 362(e)

            COMES NOW, Specialized Loan Servicing LLC as servicing agent for Wells

   Fargo Bank, National Association, successor by merger to Wells Fargo Bank, Minnesota,

   National Association, as Trustee for Reperforming Loan REMIC Trust Certificates,

   Series 2003-R1 ("Movant"), a secured creditor in the above-captioned case, by and

   through counsel, and moves this Court to enter an order granting its request for relief

   from the automatic stay imposed by 11 U.S.C. § 362 and waiver of 30-day requirement of

   11 U.S.C. § 362(e) and respectfully shows the Court as follows:
Case 19-41032-pwb       Doc 41      Filed 08/25/20 Entered 08/25/20 17:05:55         Desc Main
                                    Document     Page 4 of 7



          1.      On May 1, 2019, Debtor filed a petition with the Bankruptcy Court for the

   Northern District of Georgia under Chapter 13 of Title 11 of the United States

   Bankruptcy Code.

          2.      Movant holds a Promissory Note secured by the Security Deed which

   describes real property owned by Debtor and known as: 1666 Woodlawn Road,

   Chatsworth, Georgia 30705 (“Property”).       A copy of the Note, Security Deed and

   Assignment of Mortgage, are attached hereto as Composite Exhibit “A” respectively.

          3.      Debtor, Sheenequa M. Evans, executed a Promissory Note secured by a

   Mortgage or Security Deed. The Promissory Note is either made payable to Movant or

   has been duly indorsed. Movant, directly or through an agent, has possession of the

   Promissory Note. Movant is the original mortgagee or the beneficiary or the assignee of

   the Security Deed.

          4.      Upon information and belief, the approximate payoff, exclusive of legal

   fees and expenses incurred in the connection with the instant motion, due and owing to

   the Movant as of August 12, 2020 is $83,683.99.

          5.      Based on the Debtor’s schedules, the value of the Property is

   approximately $42,460.00.

          6.      Debtor is in breach of the terms of the Chapter 13 Plan, Note, and Security

   Deed by failing to make the necessary post-petition payments and is now due for the May

   1, 2020 post-petition payment.

   Post-petition arrearages are as follows:

   1 Payment at $463.03 for 5/1/2020                                         $463.03
   3 Payments at $468.14 for 6/1/2020 through 8/1/2020                       $1,404.42
   Suspense Balance                                                          ($307.39)
   Total Post Petition Arrearage                                             $1,560.06
Case 19-41032-pwb        Doc 41      Filed 08/25/20 Entered 08/25/20 17:05:55             Desc Main
                                     Document     Page 5 of 7




          7.      Cause exists for relief from the automatic stay. Direct post-petition

   mortgage payments are not being made to the Movant as required by the Chapter 13 Plan.

   As such, Movant’s interests are not adequately protected.

          8.      Specialized Loan Servicing LLC services the loan on the Property

   referenced in this Motion. In the event the automatic stay in this case is modified, this

   case dismisses, and/or the Debtor obtains a discharge and a foreclosure action is

   commenced on the mortgaged property, the foreclosure will be conducted in the name of

   Movant or Movant’s successor or assignee. Movant, directly or through an agent, has

   possession of the Note. The Note is either made payable to Movant or has been duly

   endorsed. Movant is the original mortgagee or beneficiary or the assignee of the

   Mortgage/Deed of Trust.

          WHEREFORE, Movant prays the Court as follows:

          1.      Modify the Automatic Stay of 11 U.S.C. § 362(a) to permit Movant to

   enforce its security interest in the Property including but not limited to any non-

   bankruptcy remedies to foreclose and obtain possession;

          2.      An award of attorney fees and cost incurred in conjunction with the filing

   of the instant motion;

          3.      Modify Rule 4001(a)(3) of the Bankruptcy Code so that it is not applicable

   in this case and so Movant may immediately enforce and implement this order granting

   relief from the automatic stay;

          4.      As an alternative to the relief prayed for above, grant adequate protection

   to Movant for its interest in the Collateral;
Case 19-41032-pwb      Doc 41   Filed 08/25/20 Entered 08/25/20 17:05:55         Desc Main
                                Document     Page 6 of 7



             5.   Movant specifically requests permission to communicate with the Debtors

   and Debtor’s counsel to the extent necessary to comply with applicable non-bankruptcy

   law; and

             6.   Grant Movant such other and further relief as the Court deems just and

   proper.


                                                            /s/Chad R. Simon
                                                            Chad R. Simon
                                                            Georgia Bar No. 646919
                                                            Bonial & Associates
                                                            Chad R. Simon
                                                            Managing Georgia Attorney
                                                            P.O. Box 80727
                                                            Atlanta, GA 30366
                                                            (770) 856-9046
Case 19-41032-pwb       Doc 41    Filed 08/25/20 Entered 08/25/20 17:05:55              Desc Main
                                  Document     Page 7 of 7




                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was
   provided via Regular U.S. Mail and/or Electronic Mail to the parties listed on the
   attached service list, this 25th day of August, 2020.

   SERVICE LIST

   Sheenequa Mack
   1666 Woodlawn Rd
   Chatsworth, GA 30705-5917

   Dan Saeger
   Saeger & Associates, LLC
   Suite D
   706 S Thornton Ave
   Dalton, GA 30720

   Brandi L. Kirkland
   Mary Ida Townson, Ch. 13 Trustee
   Suite 1600
   285 Peachtree Center Ave, NE
   Atlanta, GA 30303




                                                               /s/Chad R. Simon
                                                               Chad R. Simon
                                                               Georgia Bar No. 646919
                                                               Bonial & Associates
                                                               Chad R. Simon
                                                               Managing Georgia Attorney
                                                               P.O. Box 80727
                                                               Atlanta, GA 30366
                                                               (770) 856-9046
